DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on April 28th, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 9555932, hereinafter “Tseng”) in view of Kent et al. (US 9,604,760, hereinafter “Kent”).
In regard to claim 1, Tseng discloses a drawstring for closing a can liner (abstract). The drawstring is a cross-laminated plastic film (abstract). The drawstring film comprises core plies 4 and 10 (col. 5 lines 3-7). The drawstring film comprise two sealing components 6 and 12 (col. 5 lines 2-3). The sealing components are considered applicant’s outer layers. The core layers are formed from a thermoplastic component and an elastic component (col. 6 lines 48-50). The sealing component is from a thermoplastic component (col. 6 lines 61-65). The thermoplastic components comprise high-density polyethylene, linear low-density polyethylene, low-density polyethylene, metallocene linear low-density polyethylene, and copolymers thereof (col. 4 lines 14-18).  
High density polyethylene inherently has a density of 0.940 to 0.970 g/cc and a melt index of 0.01 to 5.0 g/10 min. The burden is on the applicant to prove otherwise. High density polyethylene has high malleability, rigid strength, and corrosion resistance. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize high density ethylene as the thermoplastic component of the outer layers of Tseng motivated by the expectation of forming a draw tape with outer layers that has good tensile and tear strength. 
Tseng is silent with the use of ultra low density polyolefin as the thermoplastic component of the core layers.
	Kent discloses a draw tape that may be used to cinch closed the opening of a bag (abstract). The draw tape may be formed from multiple layers (col. 7 line 1-26). The draw tape may be formed from an elastic component such as low density polyethylene, very low density polyethylene, ultra low density polyethylene, or ethylene vinyl acetate (col. 7 lines 1-26).  It is inherent that ultra low polyethylene has a density less than 0.905 g/cc and a melt index from 0.2 to 5.0 g/10 min. The burden is on the applicant to prove otherwise. 
	Tseng and Kent both disclose multilayer draw tapes that comprise a layer with an elastic material. Thus, it would have been obvious to one of ordinary skill in the art to utilize the ultra low density polyethylene of Kent as the elastic component of the core layers of Kent motivated by the expectation of forming a draw tap that has elastic characteristics which allow the draw tape to stretch or extend when under tension (Kent col. 7 lines 26-30). 
	In regard to claim 2, Tseng discloses a that the drawtape is a two-ply multilayer film comprising at least 4 layers, the two-ply multilayer film comprising two outer layers and two core layers, the two core layers being adhered to each other (col. 3 lines 34-41 and fig. 3).
	In regard to claim 9, modified Tseng discloses the use of ultra low density polyethylene. It is inherent that ultra low density polyethylene has a density of less than 0.900 g/cc. The burden is on the applicant to prove otherwise.
	In regard to claim 10, Tseng discloses the use of high density polyethylene. It is inherent high density polyethylene ha a melt index from 0.01 to 1.0 g/10 min. The burden is on the applicant to prove otherwise.
	In regard to claim 11, modified Tseng discloses ultra low density polyethylene (Kent col. 7 lines 1-26).
 
Allowable Subject Matter
Claims 3-8 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Tseng (US 9,555,932), does not disclose wherein each outer layer comprises a skin layer, and a sub-skin layer disposed between the skin layer and the core layer, wherein the sub-skin layer comprises the high density ethylene-based polymer, and the skin layer comprises a linear low density ethylene-based polymer having a density from 0.905 to 0.920 g/cc when measured according to ASTM D792 and a melt index from 0.2 to 10.0 g/10 min when measured according to ASTM D1238. Tseng discloses a multilayer structure that comprises 6 layers (fig. 3). The examiner would consider layers 8 and 2 as the sub-skin layers.  However, layer 8 and layer 2 are not disposed between the skin layer and the core layer of each ply. Tseng does not disclose that it would be obvious for one of ordinary skill in the art to change the layering of the plies because Tseng states that the lamination ply 2 of the first layer 32A and the lamination ply 8 of the second layer 32B are designed to face and contact each other as the first and second layers 32A and 32B are laminated together.(col. 5 lines 9-10). The lamination plies 2 and 8 are formulated so that the two layers 32A and 32B can easily and strongly bond together under pressure (col. 5 lines 12-15). Thus, one would not look to the prior art to for additional configurations of the layers of the drawtape as it would destroy the invention of Tseng. Thus, the examiner finds the claims to be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782